Per Curiam.
This is a motion for leave to take out a mandate, without the payment of costs, in an action brought by the plaintiff against the defendant in 1888 to recover damages for an injury caused by the alleged negligence of the defendant, and reversed by this court on January 6, 1890 (18 Or. 289, 22 Pac. 1076), but in which the mandate was withheld until the further order for the court. The facts upon which the present motion is based are substantially the same *424as those of a similar application in December, 1892, and there is, therefore, no reason why the order made at that time (23 Or. 331, 36 Pac. 571) should be now so modified as to permit the mandate to issue without the payment of costs. The motion is therefore denied.
Denied,